            Case 1:20-mc-00286-RJC Document 1 Filed 02/26/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

In Re: NONPARTY SUBPOENAS TO PPG
Industries, Inc.

Served in related cases:                            Case No.

Maniya Allen, et al. v. American Cyanamid
Co., et al., E.D. Wisconsin
Case No. 2:11-cv-00055

Dijonae Trammell, et al. v. American
Cyanamid Co., et al., E.D. Wisconsin
Case No. 2:14-cv-01423


     PPG INDUSTRIES, INC.’S MOTION TO QUASH THE SHERWIN-WILLIAMS
      COMPANY’S NONPARTY DOCUMENT AND DEPOSITION SUBPOENAS,

       PPG Industries, Inc. (“PPG”) hereby moves pursuant to Rules 26(b) and 45(d)(3) of the

Federal Rules of Civil Procedure to quash two subpoenas issued by The Sherwin-Williams

Company (“Sherwin-Williams”), stating as follows:

       1.      On January 29, 2020, Sherwin-Williams served on PPG a Subpoena to Produce

Documents and a Subpoena to Testify at a Deposition.

       2.      The subpoenas arise out of the white lead carbonate pigment litigation in the

United States District Court for the Eastern District of Wisconsin, to which Sherwin-Williams is

a defendant, and has been for many years. PPG is not a party to that litigation.

       3.      The wide-ranging subpoenas demand that PPG produce 32 categories of

documents over a period starting in 1855 and spanning 123 years and further demand that PPG

produce a company witness to testify to the company’s activities and those records over that

same lengthy and remote 123-year period.
              Case 1:20-mc-00286-RJC Document 1 Filed 02/26/20 Page 2 of 3



        4.       The Court should quash the subpoenas entirely because Sherwin-Williams cannot

meet its threshold burden to establish that the requested information is relevant to the underlying

litigation.

        WHEREFORE, for the reasons set forth above, and in the contemporaneously filed

Memorandum of Law in Support, PPG respectfully requests that the Court grant its Motion to

Quash the subpoenas and enter the attached proposed Order.


Date: February 26, 2020                      /s/Chris M. Temple
                                             Chris M. Temple, PA ID No. 53570
                                             ctemple@foxrothschild.com
                                             FOX ROTHSCHILD LLP
                                             BNY Mellon Center
                                             500 Grant Street, Suite 2500
                                             Pittsburgh, Pennsylvania 15219
                                             Phone: 412-394-5549
                                             Fax: 412-391-6984

                                             Scott A. Elder
                                             Georgia Bar No. 665879
                                             (pro hac vice motion forthcoming)
                                             scott.elder@alston.com
                                             ALSTON & BIRD LLP
                                             1201 West Peachtree Street
                                             Atlanta, Georgia 30309
                                             Phone: 404-881-7000
                                             Fax: 404-881-7777

                                             David Venderbush
                                             New York Bar No. 2920817
                                             (pro hac vice motion forthcoming)
                                             david.venderbush@alston.com
                                             ALSTON & BIRD LLP
                                             90 Park Avenue, 15th Floor
                                             New York, New York 10016
                                             Phone: 212-210-9400
                                             Fax: 212-210-9444

                                             Attorneys for PPG Industries, Inc.




                                                2
         Case 1:20-mc-00286-RJC Document 1 Filed 02/26/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing PPG Industries, Inc.’s

Motion to Quash The Sherwin-Williams Company’s Nonparty Document and Deposition

Subpoenas has been filed electronically and on this day has been served by electronic and U. S.

mail on the following counsel for The Sherwin-Williams Company:

              Laura A. Meaden, Esquire
              Jones Day
              500 Grant Street, Suite 4500
              Pittsburgh, PA 15219
              lameaden@jonesday.com


Date: February 26, 2020                      /s/Chris M. Temple
                                             Chris M. Temple
